DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,612,001 (‘001).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘001 patent discloses an implantable composition comprising a three-dimensional structure formed from particles of physical hydrogel of chitosan or chitosan derivative, associated with an anionic polymer at the surface of said particles, and differentiated chondrocytes or any cells differentiated into chondrocytes, wherein said chondrocytes or cells do not penetrate into the particles of physical hydrogel, and wherein the physical hydrogel of chitosan is synthesized without a cross-linking agent, the chitosan has a weight average molecular weight of 150 kDa to 220 kDa, and said anionic polymer is hyaluronic acid or hyaluronic acid derivative or a hyaluronic acid complex.  Mean particle size is found in claim 6.  Chitosan extracted from fungi is found in claim 7.  Water content in the chitosan hydrogel is found in claim 5.  Extracted hyaluronic acid is found in claim 8.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘001 patent.  This is because the ‘001 patent discloses a hydrogel particle of chitosan suitable for a three-dimensional structure useful for an implantable composition.  

Response to Arguments
	Applicant requested that the ODP rejection be held in abeyance until all issues are addressed.
	Accordingly, the above rejection is maintained.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-21 are rejected under 35 U.S.C. 103 as being obvious over Domard et al. (US 2004/0171151) in view of Brekke (US 7524514). 
Domard et al. (US 2004/0171151) (Domard et al) disclose chitosan hydrogel particles and chondrogenetic cells (abstract and para 0028). The cells can be autologous chondrocytes or precursor chondrocyte cells (para 0048). With regards to claim 20, Domard et al. discloses that messenger RNAs for collagen II were expressed (para 0053). Claim 21 is a product by process limitation and the claims are limited to the structure implied by the steps. Claim 22 is intended use and does not impart additional structure to the claim. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Domard et al. disclose water content of more than 90 % (para 0042). The method disclosed in Domard et al. does not contain cross-linking (abstract para 0017-0023). With regards to claims 29-30 and 32, these claims recite product by process limitations and the manner and source of which the chitosan is extracted, or how the cells are obtained, are given little patentable weight to a product claim because the product contains chitosan and chondrocyte cells. The reference does not explicitly state the cell viability, however, claim 31 does not impart any additional structure and both differentiated and non-differentiated chondrocyte cells are disclosed in Domard and the reference discloses that exposure to an acid medium and then to a strongly basic medium in succession as done in the prior art, raises doubts to the cell viability.  Thus Domard is focusing on achieving viable cells. 
Domard et al. does not disclose hyaluronic acid.  Brekke discloses in cartilage, hyaluronic acid plays a role in assembly and maintenance of the macromolecular components constituting the chondrocytes’ extracellular matrix. It is used in the therapy of arthritis where injection in to the joint space may restore rheological properties of the synovial fluid. Hyaluronic acid forms a viscoelastic gel. Domard discloses molecular weights of the chitosan ranging from 600,000 to 900,000 Da which are ranges that overlap with the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include hyaluronic acid with the chitosan. One would have been motivated to do so for the advantages disclosed of incorporation of hyaluronic acid, restoring rheological properties of synovial fluid and providing viscoelastic gel properties to the formulation. 

6.	Claims  3 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Domard et al. (US 2004/0171151) in view of Brekke (US 7524514) and further in view of Hung et al. (US 2010/0178345). 
Domard and Brekke have been discussed supra and do not explicitly disclose the physical hydrogel of chitosan or of chitosan derivative have a mean size in the range of 10 microns to 1.5 mm or mean range from 400 micrometers to 700 micrometers. 
Hung et al. (US 2010/0178345) (hereinafter Hung et al.) disclose hydrogels of small particle sizes may absorb more active ingredient than hydrogels of larger particle sizes of the same weight (para 0025-0026). Hydrogel particles are from .5 to 200 mm.  Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to optimize the size of the hydrogel particles. 

Response to Arguments
Applicant's arguments filed 04/12/22 have been fully considered but they are not persuasive. 
Applicant argues that the structure disclosed in Domard et al. is designed to be metabolized before graft and is thus a temporary support for the cells incorporated within the structure. This point is made clear inter alia in paragraph §0026 of Domard et al., where it is stated at line 10 that: 
" [...] the chitosan hydrogel, which serves as a temporary support for said cartilaginous neo-tissue, is partially or completely biodegraded and does not participate in the graft, in contrast to the teachings of documents WO-A-00/56251 and WO-A-99/47186 in which the three-dimensional structure into which chondrocytes have been included acts as the graft" (see US2004/0171151, §0026, emphasis added). 
The chitosan hydrogel is thus clearly intended to be metabolized and absent from the graft at the time of implantation. Domard et al. teaches that such a metabolization of the chitosan before the graft, i.e. of the 3D structure into which the chondrocytes have been included, is in contrast to other teachings in the art.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one skilled in the art to look to a reference pertaining to the role of hyaluronic acid in vivo with cartilage when the primary reference very explicitly teaches that the 3D structure must not be present in vivo when the graft is used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the claims do not require the structure to be permanent.  
Further, in response to applicant's arguments Brekke and Hung, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Brekke and Hung are cited solely for the teaching of the use of hyaluronic acid in a hydrogel 3-D structure is known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615